2022 WI 43

                  SUPREME COURT               OF   WISCONSIN
CASE NO.:              2019AP1876-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Donald P. Coughlin,
                                 Defendant-Appellant.

                             REVIEW OF DECISION OF THE COURT OF APPEALS
                             Reported at 397 Wis. 2d 242, 959 N.W.2d 82
                                        (2021 – unpublished)

OPINION FILED:         June 21, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 1, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Juneau
   JUDGE:              James Evenson and Stacy A. Smith

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined. DALLET, J., filed a
dissenting opinion.
NOT PARTICIPATING:
KAROFSKY, J., did not participate.

ATTORNEYS:


       For the plaintiff-respondent-petitioner, there were briefs
filed by Winn S. Collins, assistant attorney general, with whom
on the briefs was Joshua L. Kaul, attorney general. There was an
oral argument by Winn S. Collins.


       For the defendant-appellant, there was a brief filed by
Phillip      J.      Brehm    and   Phillip   J.   Brehm   Attorney    at   Law,
Janesville. There was an oral argument by Phillip J. Brehm.
                                                                            2022 WI 43
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2019AP1876-CR
(L.C. No.    2010CF222)

STATE OF WISCONSIN                                :            IN SUPREME COURT

State of Wisconsin,

                 Plaintiff-Respondent-Petitioner,
                                                                         FILED
      v.
                                                                    JUN 21, 2022
Donald P. Coughlin,
                                                                       Sheila T. Reiff
                 Defendant-Appellant.                               Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined. DALLET, J., filed a
dissenting opinion.

KAROFSKY, J., did not participate.




      REVIEW of a decision of the Court of Appeals.                    Reversed.



      ¶1         ANN WALSH BRADLEY, J.          The State of Wisconsin seeks

review      of    the   court   of   appeals'    unpublished       decision,       which

reversed Donald Coughlin's convictions on 15 counts of sexual

assault.         Specifically, those counts consisted of 14 counts of
                                                                  No.     2019AP1876-CR



first-degree and second-degree sexual assault of a child and one

count of repeated sexual assault of a child.1

       ¶2     Arguing that the convictions should be reinstated, the

State advances that there was sufficient evidence for the jury

to find Coughlin guilty on all 15 counts at issue.                      It also asks

this court to hold that the jury instructions control in an

evidence-sufficiency claim when there is a discrepancy between

the jury instructions and the verdict form.

       ¶3     In response, Coughlin contends that because the State

did not ask questions particular to the charged time periods,

there was no evidence upon which the jury could have convicted

him on these 15 counts.            For purposes of this case only, he also

acknowledges         that   the    jury   instructions         should     guide   this

court's review.

       ¶4     Under the facts of this case, we conclude that the

sufficiency of the evidence should be evaluated according to the

jury       instructions.          Further,       we   conclude   that     there     was

sufficient evidence for the jury to find Coughlin guilty on all
15   counts     at   issue.       Coughlin       failed   to   overcome    his    heavy

burden to show that no reasonable jury could have concluded,

beyond a reasonable doubt, that he was guilty.

       ¶5     Accordingly, we reverse the decision of the court of

appeals.


       State v. Coughlin, No. 2019AP1876-CR, unpublished slip op.
       1

(Wis. Ct. App. Mar. 4, 2021) (affirming in part and reversing in
part judgment and order of the circuit court for Juneau County,
James Evenson and Stacy A. Smith, Judges).

                                             2
                                                          No.    2019AP1876-CR



                                       I

     ¶6     In    2009,   three   individuals   came   forward   as   adults,

alleging that Coughlin repeatedly sexually abused them over the

course of their childhoods.          Throughout the opinion, we refer to

these individuals as Coughlin's older stepson, younger stepson,

and nephew.

     ¶7     Initially, the State charged Coughlin with one count

of repeated sexual assault of a child2 and 21 counts of first-

degree3 and second-degree4 sexual assault of a child for alleged

conduct that involved his nephew and two stepsons.                    The six

counts involving his older stepson were affirmed by the court of

appeals, and Coughlin does not contest his convictions on those

counts.    Thus, they are not at issue here.

     ¶8     The initial complaint also charged Coughlin with child

enticement5      involving   a    fourth   alleged   victim.     This   count




     2   Wis. Stat. § 948.025(1) (2017-18).

     All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     3   Wis. Stat. § 948.02(1)(e).
     4   Wis. Stat. § 948.02(2).
     5   Wis. Stat. § 948.07.

                                       3
                                                                    No.    2019AP1876-CR



involving the fourth individual is likewise not before us.                           The

jury found Coughlin not guilty on that charge.6

      ¶9     Each    count    was   tied   to     a     separate,    specified      time

period.7       The    charged       time       periods     involving       the    nephew

encompassed primarily the autumn seasons of 1989, 1990, 1991,

and 1992.8     Pertaining to the younger stepson, the charged time

periods involved primarily each spring from 1990 through 1994

and   each   autumn    from    1989    through         1994.9      The    periods   were

delineated    in     this    fashion   for       the     younger    stepson      because

during the school year he lived with his mother, siblings, and

      6After getting divorced from the stepsons' mother, Coughlin
remarried. The individual associated with the child enticement
count was the boyfriend of Coughlin's stepdaughter from that
later marriage. For this count, the time period was on or about
and between February 1, 2008, and February 28, 2008, more than a
decade in time after the other charged offenses.       The facts
alleged pursuant to this count were unconnected to the facts
pertaining to the nephew and stepsons discussed in this opinion.
      7We refer to these charged time periods as the autumn and
spring months because that is generally the seasons that the
charged months cover.    However, we recognize that in certain
instances, some of the charged time periods technically begin or
end outside of that named season.
      8Specifically, the charged time periods involving the
nephew were September 1-November 19, 1989 (Count 7), September
1-December 31, 1990 (Count 8), September 1-December 31, 1991
(Count 9), and September 1-November 19, 1992 (Count 11).
      9September 1-December 31, 1989 (Count 12), February 1-May
14, 1990 (Count 13), September 1-December 31, 1990 (Count 14),
February 1-May 14, 1991 (Count 15), September 1-November 9, 1991
(Count 16), February 1-May 14, 1992 (Count 17), September 1-
December 31, 1992 (Count 18), February 1-May 14, 1993 (Count
19), September 1-December 31, 1993 (Count 20), February 1-May
14, 1994 (Count 21), and September 1-November 9, 1994 (Count
22).

                                           4
                                                          No.     2019AP1876-CR



Coughlin but spent summers with his uncle, at which time he

would not have had as much interaction with Coughlin.

    ¶10     At   trial,     the    nephew    and   stepsons     described   an

environment of near constant physical and sexual abuse at the

hands of Coughlin.    They also described Coughlin making threats

that discouraged them from reporting the abuse.                 Such threats

included Coughlin threatening to kill them or their mother, and

Coughlin stating that no one would believe the boys if they came

forward.

    ¶11     According to the nephew's and stepsons' testimony, the

abuse occurred either when one of them was alone with Coughlin

or when all or some combination of the three boys were alone

with Coughlin.    The locations of the abuse included Coughlin's

truck when the boys went deer shining with him in autumn, at the

village firehouse where Coughlin was fire chief, and at the

family home where the stepsons lived with Coughlin.               The nephew

lived nearby and often spent time at Coughlin's home with the

stepsons.
    ¶12     Specifically,    the    nephew   testified   that     he   started

sixth grade in 1988 at 11 years old and that the sexual abuse

started when he was in sixth grade.           The first incident involved

Coughlin measuring his penis when they were at the firehouse.

The nephew explained that the sexual abuse continued the same

year as the first incident when he would go deer shining with

Coughlin and his cousins (the stepsons).           He said that they went

deer shining "quite a bit," further stating that it "[c]ould be
four times a month, could be once a month, depending on the
                                      5
                                                                No.     2019AP1876-CR



month."      He confirmed that deer shining happened "more than once

a    month   during    the   late    summer    and     fall."         The   nephew's

testimony     also    illustrated     the     pervasiveness      of     the    abuse:

"[T]here was so many incidents of stuff that -- to say one time

for one thing is pretty hard to remember."                   He testified that

the abuse continued until he finished high school, and confirmed

that it happened at least once in the autumn months of 1989,

1990, 1991, and 1992.

       ¶13   The younger stepson likewise testified that Coughlin

started sexually abusing him in 1985 when he was seven years

old.     He explained that Coughlin abused him when he took the

boys deer shining, which occurred "twice a week" in the autumn

of each year.         Additionally, he testified that the abuse would

also occur at the home where he and the older stepson lived at

the time with their mother, Coughlin, and two sisters.                           When

asked how often the abuse would occur in the home, the younger

stepson responded, "Weekly."          The younger stepson testified that

in     the   autumn     of   1989,    some      sort    of      sexual        activity
"[d]efinitely" occurred and that they would go deer shining with

Coughlin one to two times a week at a minimum.

       ¶14   With regard to the spring of 1990, the younger stepson

testified that some type of sexual activity happened "[a]t least

once a week."         In response to questioning, he also confirmed

that some type of sexual activity occurred at least once in the

autumn of 1990, spring of 1991, autumn of 1991, spring of 1992,

autumn of 1992, spring of 1993, autumn of 1993, and spring of
1994.     He further confirmed that Coughlin asked him to engage in
                                        6
                                                                 No.     2019AP1876-CR



sexual activity on at least three occasions in the autumn of

1994.

      ¶15   Even     though     Coughlin        does     not      challenge        his

convictions as to the six counts involving the older stepson,

the   testimony     regarding   those   convictions        also    displayed       the

pervasiveness of the abuse experienced by all three children.

The older stepson explained that "going hunting, going shining

deer, going to cut wood, going to play at the firehouse, those

types of things where we'd be alone with him would lead up to it

almost   every     time."     He    testified     that    they    would     be   "out

shining deer nonstop" in autumn, which was an occasion when the

abuse would occur "without fail."            The older stepson said that

Coughlin    would    "pull    his   penis   out    of    his     pants    and    begin

stroking it, and asking one of us to or ask us to join in,

either masturbating ourselves or masturbate him."                         The older

stepson explained that at the firehouse, Coughlin would abuse

them "[b]asically every time [they] were alone with him."

      ¶16   Throughout trial, the nephew and stepsons often used
the term "masturbate" to describe the following scenarios:                        when

they would "masturbate" themselves at Coughlin's direction, when

Coughlin    would    "masturbate"     himself     in     their    presence,       when

Coughlin would "masturbate" the boys, and when the boys would

"masturbate" Coughlin at Coughlin's direction.                    The State would

often refer to all four types of conduct as "sexual activity."

It also referenced both Coughlin touching the boys' penises and

Coughlin causing the boys to touch his penis in its closing
argument.
                                        7
                                                                      No.      2019AP1876-CR



      ¶17    In his trial testimony, Coughlin denied that he ever

abused his nephew or two stepsons or that he ever masturbated in

their presence or instructed them to masturbate.                            He said that

he never molested them on their deer shining trips, in the home,

or at other locations.

      ¶18    At the close of evidence, the circuit court instructed

the jury and also read each verdict form to the jury.                                       As

relevant here, the definition of "sexual contact" in the jury

instructions differed from the definition in the verdict form.

The   jury        instructions         defined       "sexual       contact"         as     "an

intentional touching of the penis" of the nephew and stepsons by

Coughlin     or     "an    intentional            touching    by    the        victim"     of

Coughlin's     penis      "if    the    defendant       intentionally           caused      or

allowed the victim to do that touching."                     For there to have been

sexual contact, the defendant must have acted with the intent to

become sexually aroused or gratified.

      ¶19    By contrast, the verdict form defined "sexual contact"

as only "the defendant touching the victim's penis" and did not
include Coughlin intentionally causing them to touch his penis.

"Sexual     contact,"       in    either          definition,      did        not     include

instances when the nephew and stepsons masturbated themselves at

Coughlin's direction or when Coughlin masturbated himself in the

presence of the boys.

      ¶20    The jury found Coughlin guilty of the counts involving

the   nephew      and     stepsons      and       acquitted     him      of     the      child

enticement charge involving another individual.                          Coughlin filed
a postconviction motion, asking the circuit court to dismiss all
                                              8
                                                                   No.   2019AP1876-CR



counts on the grounds that there was an insufficient factual

basis     to    support   a    conviction       for   each    count.         In   the

alternative, Coughlin argued that he was entitled to a new trial

due to ineffective assistance of counsel or because the real

controversy had not been tried.

    ¶21        Reasoning that there was "more than enough evidence as

[to] each time period that there was a physical touching done by

the defendant or the defendant had them touch him," the circuit

court denied Coughlin's motion.            It further stated:

    [S]ince there was clearly testimony that supports the
    defendant on multiple occasions, either masturbating
    each victim or caused each victim to masturbate the
    defendant, it must be assumed that the jury used this
    testimony to support its verdict that the defendant
    was guilty of each of the counts they found him guilty
    of.
The circuit court also concluded that Coughlin's counsel was not

ineffective and that all of the real controversies had been

tried to the jury.

    ¶22        The court of appeals affirmed Coughlin's convictions

for the six counts involving the older stepson and reversed his

convictions as to the remaining counts involving the nephew and

younger        stepson.       State   v.       Coughlin,     No.     2019AP1876-CR,

unpublished slip op., ¶2 (Wis. Ct. App. Mar. 4, 2021).                             It

measured the sufficiency of the evidence against the verdict

form and concluded that the evidence was insufficient to find

Coughlin guilty on those counts.                 Id., ¶¶19, 37.          In reaching

its conclusion, the court of appeals reasoned that "there was no
evidence from which a jury could conclude beyond a reasonable


                                           9
                                                                  No.    2019AP1876-CR



doubt" that Coughlin touched the nephew's and younger stepson's

penises during any of the charged time periods.                     Id., ¶24; see

id.,    ¶28.      The   court    of     appeals       also    observed     that   its

conclusion on sufficiency of the evidence would have been the

same even if it had evaluated the evidence according to the jury

instructions instead of the verdict form.                Id., ¶37 n.13.

       ¶23   Further,   the     court    of    appeals        rejected   Coughlin's

argument that a new trial was warranted in the interests of

justice on the six counts it affirmed.10                     Id., ¶36.    The State

petitioned for this court's review of the court of appeals'

reversal of the 15 counts.            Coughlin did not cross-petition for

review of the court of appeals' affirmance of his convictions on

counts 1-6 involving the older stepson, and as noted, those

counts are not before us.

                                        II

       ¶24   We are called upon to determine whether the evidence

at trial was sufficient to support Coughlin's convictions on the

15 counts involving the nephew and younger stepson.                           When a
defendant      challenges   a   verdict       based    on     sufficiency    of   the

evidence, we give deference to the jury's determination and view

the evidence in the light most favorable to the State.                      State v.

Long, 2009 WI 36, ¶19, 317 Wis. 2d 92, 765 N.W.2d 557.                       If more

than one inference can be drawn from the evidence, we must adopt


       Coughlin abandoned his ineffective assistance of counsel
       10

claim at the court of appeals and does not raise it here.    He
likewise does not raise the argument that a new trial is
warranted in the interests of justice.

                                        10
                                                                    No.     2019AP1876-CR



the inference that supports the conviction.                      Id.       We will not

substitute our own judgment for that of the jury unless the

evidence is so lacking in probative value and force that no

reasonable jury could have concluded, beyond a reasonable doubt,

that the defendant was guilty.               Id.

      ¶25     Thus, "a defendant challenging the sufficiency of the

evidence bears a heavy burden to show the evidence could not

reasonably have supported a finding of guilt."                      State v. Beamon,

2013 WI 47, ¶21, 347 Wis. 2d 559, 830 N.W.2d 681.                           Lastly, we

consider         the     totality    of    the     evidence    when       conducting     a

sufficiency of the evidence review.                  State v. Smith, 2012 WI 91,

¶36, 342 Wis. 2d 710, 817 N.W.2d 410.

                                            III

      ¶26     We       begin   by   addressing      the     threshold      question     of

whether the jury instructions or the verdict form will guide our

review      of     the    sufficiency      of     the   evidence      in    this     case.

Subsequently, we evaluate the evidence to determine whether a

reasonable jury could find that Coughlin was guilty on the 15
counts at issue.

                                             A

      ¶27     In this case we are asked to determine first if we are

testing      the       sufficiency    of    the     evidence    against        the   jury

instructions or the verdict form.                   The court of appeals assumed

without deciding that it "should compare the trial evidence with

the   crime       as    described    in    the    verdict   form,     rather    than    as

defined in the jury instructions."                  Coughlin, No. 2019AP1876-CR,
at ¶19.          It further observed that its conclusions about the
                                             11
                                                                   No.    2019AP1876-CR



sufficiency of the evidence would be the same if it had instead

measured the evidence against the jury instructions.                         Id., ¶37

n.13.

       ¶28   Here    the    parties    no    longer      contest   this    issue    and

essentially agree that the jury instructions should control at

least for purposes of this case.                 We agree, and for the reasons

set     forth     below,    determine       that    in     this    case    the     jury

instructions should govern our review.                    Our determination here

to evaluate the sufficiency of the evidence against the jury

instructions is based not only on the agreement of the parties,

but also on a review of our case law together with a review of

this record.

       ¶29   In State v. Beamon, this court addressed a situation

where the jury instructions contained an erroneous statement of

law.    347 Wis. 2d 559, ¶37.            We measured the sufficiency of the

evidence against the statutory elements of the crime, not the

jury    instructions,        because     the     jury     instructions       did   not

correctly set forth the law.             Id., ¶¶24, 40.        However, the court
observed that "[g]enerally, when the jury instructions conform

to the statutory requirements of that offense, we will review

the sufficiency of the evidence by comparison to those jury

instructions."       Id., ¶22.

       ¶30   In    this    case,   the   jury      instructions     adhere    to    the

statutory elements of the offenses.11               Unlike in Beamon, the jury


       Wisconsin Stat. § 948.01(5) provides in part that sexual
       11

contact is defined as:

                                            12
                                                               No.     2019AP1876-CR



instructions here did not constitute an erroneous statement of

the law.         Therefore, in reaching our conclusion, we take into

account Beamon's statement regarding the trajectory of the law.

      ¶31    Further, a review of this record indicates that the

parties     seemingly     understood     "sexual    contact"     to    mean        both

Coughlin touching the victims' penises and Coughlin causing the

victims     to    touch   his   penis.        "[J]ury    instructions        may    be

erroneous if they fail to instruct the jury on the theory of the

crime that was presented to the jury during trial."                       State v.

Williams, 2015 WI 75, ¶57, 364 Wis. 2d 126, 867 N.W.2d 736.

      ¶32    Here,    the   definition        as   reflected     in     the        jury

instructions was the theory of the crime presented throughout

trial.      The victims testified to both types of sexual contact,

and   the    State    explicitly   acknowledged         both   forms    of    sexual

contact in its closing argument.              The record does not indicate

that the jury was led to believe only Coughlin touching the


      (a) Any of the following types of intentional
      touching, whether direct or through clothing, if that
      intentional touching is either for the purpose of
      sexually   degrading  or   sexually  humiliating  the
      complainant or sexually arousing or gratifying the
      defendant:

             1. Intentional touching by the defendant or, upon
             the defendant's instruction, by another person,
             by the use of any body part or object, of the
             complainant's intimate parts.

             2. Intentional touching by the complainant,                   by
             the use of any body part or object, of                       the
             defendant's intimate parts or, if done upon                  the
             defendant's instructions, the intimate parts                  of
             another person.

                                         13
                                                                No.     2019AP1876-CR



boys' penises constituted sexual contact.                 Therefore, the jury

instructions did not fail to instruct the jury on the theory of

crime presented at trial.          Under the facts of this case, we thus

evaluate   the    sufficiency      of   the    evidence       against     the    jury

instructions.

                                        B

    ¶33    We address next whether a reasonable jury could have

concluded beyond a reasonable doubt that during each of the

charged    time    periods    Coughlin        engaged    in    "an    intentional

touching of the penis" of his nephew and younger stepson or

there   occurred     "an    intentional       touching    by   the    victim"     of

Coughlin's   penis    "if    the    defendant     intentionally         caused    or

allowed the victim to do that touching."                  As observed above,

when a defendant challenges a verdict based on sufficiency of

the evidence, we give deference to the jury's determination and

view the evidence in the light most favorable to the State.

Long, 317 Wis. 2d 92, ¶19.           Accordingly, the defendant faces a

heavy burden.      Beamon, 347 Wis. 2d 559, ¶21.
    ¶34    Our determination is influenced by both deference to a

jury verdict and reasonable inferences that can be drawn from

the evidence presented.         We keep in mind that a juror is not

required to "ignore the larger picture so as to focus on each

piece in a vacuum and ask whether that piece standing alone

supports a finding of guilt."                Smith, 342 Wis. 2d 710, ¶36.

Thus, in giving deference to the jury verdict and viewing the

evidence, together with reasonable inferences, in the light most
favorable to the State, we conclude that there was sufficient
                                        14
                                                                         No.     2019AP1876-CR



evidence for the jury to find Coughlin guilty on all 15 counts

at issue.         Coughlin failed to overcome his heavy burden to show

that        no   reasonable        jury    could          have   concluded,       beyond    a

reasonable doubt, that he was guilty.

       ¶35       Given that Coughlin does not challenge his convictions

on     counts      1-6    involving       the        older    stepson,     we    begin     our

examination        with     counts    7,    8,       9,    and   11,     the    four   counts

involving        the     nephew.     These       counts       cover    charges     occurring

primarily during the autumn months of 1989 through 1992.12                                 The

State charged these time periods in autumn because that is when

Coughlin would regularly take the children deer shining.                                   All

three       individuals     testified       to       the     frequency    they    went   deer

shining with Coughlin, and that abuse would nearly always occur

at that time.

       ¶36       The offense charged as count 7 was alleged to have

taken place in the autumn of 1989.                           For Coughlin to be found

guilty of first degree sexual assault of a child, the nephew had

to be under the age of 13.                 See Wis. Stat. § 948.02(1)(e).                  The
jury heard testimony that the abuse started in the autumn of

1989 before the nephew turned 13.

       ¶37       For the remaining three counts, the nephew must have

been under the age of 16 for Coughlin to be found guilty on

those counts.            See Wis. Stat. § 948.02(2).                  Similarly, the jury

       Again, those time periods were September 1-November 19,
       12

1989 (Count 7), September 1-December 31, 1990 (Count 8),
September 1-December 31, 1991 (Count 9), and September 1-
November 19, 1992 (Count 11).  Count 10 was dismissed pursuant
to a pretrial stipulation.

                                                15
                                                                   No.   2019AP1876-CR



heard testimony that Coughlin abused the nephew in the autumn of

1990 when he was 13, in the autumn of 1991 when he was 14, and

in the autumn of 1992 before he turned 16.                    As such, the jury

reasonably concluded that the nephew was the requisite age for

that element of each charged offense.

     ¶38     Direct and circumstantial evidence gleaned from the

testimony     further   supports     the    jury's      verdict     on     these   four

counts.13     The younger stepson testified that the nephew (his

cousin) was frequently there with Coughlin and the two other

boys when they went deer shining.                The nephew explained that the

children     would   rotate    sitting      in    the    front     seat,    and    that

Coughlin would touch the penis of whoever was sitting in the

front.      He further testified that "there was so many incidents

of stuff that -- to say one time for one thing is pretty hard to

remember."     The nephew explained that "it happened enough times

     13The nephew       gave   the   following          answers    in    response   to
questioning:

     Q:    But did you observe                   [Coughlin]       masturbating
     someone in the front seat?

     A:     Yeah.

     Q:   Did he ever masturbate you while you were in the
     front seat?

     A:     Yes.

     Q: And [the older stepson]?

     A:     Yes.

     Q:     And [the younger stepson]?

     A:     Yes.

                                       16
                                                            No.    2019AP1876-CR



where . . . .          We would play with ourselves, he might play with

somebody, might not play with somebody."                As to the requisite

sexual contact, when asked if Coughlin ever masturbated him when

he was in the front seat, the nephew responded:            "Yes."

       ¶39     The younger stepson also testified that he observed

both        Coughlin     masturbating    the   nephew     and     the    nephew

masturbating Coughlin during deer shining.                Knowing that deer

shining occurs in autumn, that the nephew frequently went deer

shining with Coughlin, and that the abuse nearly always occurred

during deer shining, the jury could have reasonably inferred

that Coughlin touched the nephew or caused the nephew to touch

him at least once each autumn from 1989 through 1992.                   Indeed,

the nephew confirmed some sort of abuse occurred during each

charged time period.14

       ¶40     Next, we address counts 12-21 involving the younger

stepson.       Each of these counts require at least one instance of


       When asked about specific time periods, the nephew stated
       14

the following:

       Q:   [W]ould this have happened at least one time in
       the fall of 1989 before your 13th birthday?

       A:   Yeah.       If you're 13 when you're in sixth grade,
       yeah.

       Q:   Would it have happened at least one time in the
       fall of 1990 when you would have been 13 years old?

       A:     Yes.

     The prosecutor then proceeded to question the nephew in
this manner for the fall of 1991 and 1992, to which the nephew
also responded, "Yes."

                                        17
                                                No.   2019AP1876-CR



sexual contact, and they primarily encompass the autumn months

from 1989 to 1994 and spring months from 1990 to 1994.15       The

younger stepson testified that he was seven years old when the

abuse began and that it continued "[t]hroughout the year" every

year until he moved out when he was 18.16


     15September 1-December 31, 1989 (Count 12), February 1-May
14, 1990 (Count 13), September 1-December 31, 1990 (Count 14),
February 1-May 14, 1991 (Count 15), September 1-November 9, 1991
(Count 16), February 1-May 14, 1992 (Count 17), September 1-
December 31, 1992 (Count 18), February 1-May 14, 1993 (Count
19), September 1-December 31, 1993 (Count 20), and February 1-
May 14, 1994 (Count 21).
     16Specifically, the younger stepson testified the following
about the relevant time periods:

     Q: So that we cover it and it's clear, [i]n the fall
     of 1989 prior to your 11th birthday, would there have
     been at least one occasion where the defendant had you
     engage in sexual activity?

     A:   Yes.

     Q:   Likely more than one?

     A:   Definitely.

     Q:   How often in the fall would you guys go shining
     deer?

     A:   One to two times a week, minimum.

     Q: In the spring of 1990 you would have been 11 years
     old?

     A:   Yes.

     Q: During that spring, would there have been at least
     one occasion where the defendant had you engage in
     some type of sexual activity?

     A:   Yes.

                                  18
                                             No.   2019AP1876-CR




Q: Typically how often would something happen a week
or a month?

A:   At least once a week.

Q:   Throughout the year?

A:   Throughout the year.

Q:   As long as you were there?

A:   Yes.

 . . .

Q: In the fall of 1990, before your 12th birthday, so
while you were still 11, happen at least one time
during that time frame as well?

A:   Yes.

Q:   Spring of 1991, you would have been 12 years old?

A:   Yes.

Q: Can you tell us whether or not there was at least
one occasion during that spring of 1991 when the
defendant had you engage in some type of sexual
activity?

A:   Yes.

Q:     The   fall   of  1991,  prior   to  your  13th
birthday . . . .   Would there have been at least one
occasion where it happened?

A:   Yes.

Q:   In the spring of 1992, you would have been 13?

A:   Yes.

Q:   And would there have been at least one occasion
during that period of time when the defendant had you
engage in some type of sexual activity?

A:   Yes.

                             19
                                                           No.   2019AP1876-CR



    ¶41     He explained how in autumn of each year he would go

deer shining with Coughlin once or twice a week at which time

abuse would occur.        The younger stepson testified that not only

was it always each person masturbating himself, but "there were

times    when    [Coughlin]   would   want   to    masturbate    us,"    which

Coughlin would do.        As stated above, the nephew also testified

to how the children would rotate who sat in the front seat with

Coughlin, and how Coughlin would touch the penis of whoever was

sitting up front, including the younger stepson's penis.

    ¶42     In    response    to    questioning,    the    younger      stepson

confirmed that there were times Coughlin masturbated him and

times    when    he   masturbated   Coughlin.17     He    explained     how   in


     The prosecutor continued in this fashion, asking the
younger stepson if the defendant had him engage in some type of
sexual activity during the fall of 1992, the spring of 1993, the
fall of 1993, and the spring of 1994, to which the younger
stepson consistently replied, "Yes."
    17 The younger stepson testified the following in response
to questioning:

    Q:     Was   it  always  everybody  --   each  person
    masturbating themselves, or did something else happen
    on occasion?

    A: No, there were times when [Coughlin] would want to
    masturbate us.

    Q:     And would he do that?

    A:     Yes.

    Q:     Were there times when he masturbated you?

    A:     Yes.

    Q:     Was there anything else that would happen?

                                      20
                                                  No.   2019AP1876-CR



addition to deer shining, that there were many occasions of

sexual activity at the family home.      The following back-and-

forth ensued:

    Q: And again, when the defendant would ask you to do
    this, was it always him asking you to masturbate, you
    would masturbate yourself, or did something else
    happen on occasion?

    A: He would always ask. He would always be there and
    want us to masturbate, he would want to masturbate us,
    and at times he did.

    Q: At times did he ask one of you to masturbate him?

    A: Yes.

    Q: Did this happen as well at the house?

    A: Yes.

    Q: How often would this happen in the home?

    A: Weekly.
    ¶43    He identified the areas of the home where the abuse

took place, including the bedrooms, basement, and living room.

The younger stepson again confirmed later in his testimony that

some kind of sexual activity occurred on a weekly basis.18        He


    A:    He would want us to masturbate him.

    Q:    Did that happen as well?

    A:    Yes.

    Q:    Were there times when you masturbated him?

    A:    Yes.
    18   Specifically,

    Q:   And I believe your testimony was this type of
    sexual   activity happened  weekly,   obviously in
                                21
                                                             No.    2019AP1876-CR



explained the pervasiveness of the abuse and acknowledged that

it   was    difficult   to   identify    an   exact   time   that    the   given

conduct occurred:        "Because there was a lot of sexual abuse

going on.     Kind of hard to keep track of all of it."19

      ¶44    Additionally, the count of repeated sexual assault of

a child, count 22, required the jury to find that there were at

least three instances of sexual contact between Coughlin and the

younger stepson from September 1, 1994, to November 9, 1994, not

just one instance like every other count.20                  See    Wis. Stat.




      different locations, not necessarily in the same spot,
      correct?

      A:    That's correct.

      Q:   And -- but it was still within the home on a
      weekly basis?

      A:    It was all over on a weekly basis.
      19The State advanced that during each charged spring,
Coughlin engaged in approximately 19 sexual acts against the
younger stepson, from which the jury could have inferred that at
least one instance of sexual contact occurred.       It further
argued that for the autumn time periods, Coughlin committed
approximately 30 sexual acts during the shortest charged period
and over 50 acts during the longest.      From this, the State
reasoned, the jury could likewise have inferred that the defined
sexual contact occurred at least once during each charged time
period.

       The younger stepson testified the following as to the
      20

count of repeated sexual assault of a child:

      Q:   Finally, in the fall of 1994, you turned 16 in
      November of that year?

      A:    Yes.

                                        22
                                                               No.    2019AP1876-CR



§ 948.025(1).        Again, based on the trial testimony displaying

the frequency of the abuse during this time of year, the jury

could have reasonably inferred from all of the instances of

sexual abuse that the charged conduct occurred at least three

times.21

       ¶45    Even though the counts involving the older stepson are

not at issue, his testimony also supports the conclusion that a

reasonable jury could have found, beyond a reasonable doubt,

that Coughlin was guilty on the counts involving the nephew and

younger stepson.       The older stepson testified that in the autumn

when    he    was   deer   shining   with     Coughlin   and    the    nephew   or

stepson, or both, that Coughlin "without fail" would ask one of

the    boys    "to    join   in,     either    masturbating      ourselves      or

masturbate him."

       ¶46    Additionally, the older stepson testified as to the

frequency of the sexual abuse in the firehouse, which he said he

would go to once or twice a week with Coughlin, and often with


       Q: So while you were still 15, that fall, would there
       have been at least three occasions where the defendant
       would have asked you to engage in sexual activity?

       A:    Yes.

       Q:    Again, you would go shining once, twice a week?

       A:    Yes.

       The State also advanced that for the count of repeated
       21

sexual assault of a child, charged from September 1, 1994, to
November 9, 1994, approximately 30 sexual acts occurred, from
which the jury could have reasonably inferred the charged
conduct took place at least three times.

                                       23
                                                                      No.     2019AP1876-CR



his brother, the younger stepson:               "Basically every time we were

there alone with him and there was time, on an evening where we

were just down there playing pool it would happen.                           And we were

down    there      frequently,       obviously        intermingling          with        trips

shining deer and cutting wood."                The jury could have reasonably

relied on the older stepson's testimony, in addition to the

other victims' testimony, to bolster its conclusion that the

requisite     sexual       contact   occurred        at    least    once     during      each

charged time period for the nephew and younger stepson, and at

least three times for the charge of repeated sexual assault of a

child involving the younger stepson.

       ¶47   More than one inference could have been drawn from the

testimony.         The jury could have inferred that, during each of

the    charged      time    periods,   all     or     some        combination       of    the

following acts occurred:             Coughlin touched the victim's penis,

caused the victim to touch his penis, instructed the victim to

masturbate, or masturbated in front of the victim.                            Taking into

account      the    pervasiveness      of      the        abuse    and      the   victims'
inability to recall           specific acts at specific times, it was

reasonable for the jury to infer that during each of the charged

time   periods,      Coughlin    either      touched        the    victim's       penis    or

caused the victim to touch his penis, meeting the definition of

"sexual contact."

       ¶48   The jury could have alternatively inferred that only

masturbating of one's self occurred during each charged time

period, which would not meet the definition of "sexual contact"


                                          24
                                                                        No.     2019AP1876-CR



here.22          However, when more than one inference can be drawn, we

must adopt the inference that supports the conviction.                                  Long,

317 Wis. 2d 92, ¶19.                We "may not substitute [our] judgment for

that    of       the   trier   of    fact   unless      the    evidence,       viewed    most

favorably to the state and the conviction, is so lacking in

probative          value   and      force   that       no   trier      of     fact,   acting

reasonably, could have found guilt beyond a reasonable doubt."

State       v.    Poellinger,       153   Wis.    2d    493,    507,    451     N.W.2d    752

(1990).          Accordingly, as we must, we adopt the inference that

supports the conviction and determine that the charged conduct

occurred at least once during each charged time period for the

first-degree and second-degree sexual assault charges, and at

least three times for the repeated sexual assault of a child

charge.

       ¶49        We recognize that individuals who were victimized as

children may not be able to pinpoint with precision the time




       The dissent observes that not all of the sexual activity
       22

described by the victims is criminal pursuant to the statutes
under which Coughlin was charged. See dissent, ¶¶66, 68. This
is true, but it is beside the point.    We do not suggest that
acts other than Coughlin touching the victims' penises or
causing the victims to touch his penis meet the definition of
sexual contact or that the jury could have relied on testimony
about uncharged conduct to reasonably infer the charged conduct
occurred.

                                             25
                                                                    No.     2019AP1876-CR



period of their abuse.23                Children may delay reporting for a

myriad    of    reasons    and    "exactness      as    to   the    events       fades    in

memory.    Young children cannot be held to an adult's ability to

comprehend and recall dates and other specifics."                                State v.

Fawcett, 145 Wis. 2d 244, 249, 426 N.W.2d 91 (Ct. App. 1988).

From the last charged time period in 1994 to the time of trial

in 2017, about 23 years elapsed since the last event in question

took place.         The victims themselves indicated that it was hard

to testify with specificity due to how frequently both charged

and uncharged conduct occurred.

    ¶50        It   is   true    that    the    State    could      have    asked       more

specific questions during trial to attempt to more explicitly

connect the defined "sexual contact" to the exact months and

years    charged.         Admittedly,      the    State      also    often       used    the

general    term     "sexual      activity"      when    questioning        the   victims.

But the State's failure to ask the victims specifically whether

the defined sexual contact occurred during each of the charged



    23 One of the detectives involved in the investigation,
Special Agent Holmes, also testified.         He explained the
methodology regarding how he generally develops a timeline of
events during an investigation. For example, he described that
in interviews, "a person may not recall specific date or time"
so he uses birthdays, holidays, anniversaries, and other events
to identify when during the year certain events took place.
Special Agent Holmes determines their grade in school and their
ages during that grade.    This testimony could have helped the
jury better understand the time periods at issue and the answers
the victims gave regarding their ages and grades in school at
the time of the abuse.     It also could have helped the jury
understand that victims cannot always be expected to recall the
exact dates that certain conduct took place.

                                           26
                                                                 No.    2019AP1876-CR



time periods does not negate Coughlin's heavy burden to overcome

the deference we give to a jury verdict.

      ¶51    The jury was apprised of the ages of the victims and

the years during which the abuse took place.                       It could, for

example, reasonably connect deer shining to the autumn months,

and it knew that both charged and uncharged conduct took place

during deer shining.          The jury could then draw the inference

that the charged conduct took place at least once during each

autumn.       It could likewise draw the inference that Coughlin

engaged in the charged conduct against the younger stepson in

the spring, since the jury heard testimony about abuse occurring

"weekly" and "[t]hroughout the year" for as long as the younger

stepson lived with Coughlin.            Considering the totality of the

evidence, including the pervasiveness of the abuse throughout

the boys' childhoods, the jury was not required to view each

piece of evidence in a vacuum and conclude that only uncharged

conduct took place during the charged time periods.                     See Smith,

342 Wis. 2d, 710, ¶36.
      ¶52    Additionally,     we     observe      that   the    jury     acquitted

Coughlin on the count involving a fourth alleged victim.                        This

is indicative of a jury that carefully evaluated the evidence

for each count.         See State v. Leach, 124 Wis. 2d 648, 673, 370

N.W.2d      240   (1985)   ("The    jury     was     expressly     instructed     to

consider each count separately.              The jury was also instructed

not   to    let   the   defendant's    guilt    or    innocence    on    one   count

affect its verdict on any other count.                    Only cynicism would
suggest this instruction was disregarded by the jury . . . .").
                                        27
                                                          No.     2019AP1876-CR



When denying Coughlin's postconviction motion, the circuit court

also highlighted this acquittal as an indicator of the jury

acting      reasonably.       Although     this    observation       is    not

dispositive, it supports the notion that the jury considered

each count in turn and with it each charged time period.

      ¶53     We cannot conclude that the jury acted unreasonably

when it convicted Coughlin of all 15 counts at issue.                Based on

the testimony that indicates the victims essentially lived with

this abuse in their day-to-day lives over a longer time period

that spanned the charged time periods, we cannot agree with

Coughlin that there is no evidence that the charged conduct

occurred during those specific time periods.               We acknowledge

that the charged conduct was mixed in with uncharged conduct and

the State's questioning occasionally lacked specificity, but the

evidence that the charged conduct occurred at all relevant times

is not so lacking in probative value and force such that we

should substitute our judgment for that of the jury.

      ¶54     In sum, under the facts of this case, we conclude that
the sufficiency of the evidence should be evaluated according to

the jury instructions.         Further, we conclude that           there was

sufficient evidence for the jury to find Coughlin guilty on all

15   counts    at   issue.   Coughlin    failed   to   overcome    his    heavy

burden to show that no reasonable jury could have concluded,

beyond a reasonable doubt, that he was guilty.

      ¶55     Accordingly, we reverse the decision of the court of

appeals.


                                    28
                                                           No.   2019AP1876-CR



    By    the   Court.—The   decision   of   the   court    of   appeals   is

reversed.

    ¶56     JILL J. KAROFSKY, J., did not participate.




                                   29
                                                                   No.   2019AP1876-CR.rfd



     ¶57    REBECCA FRANK DALLET, J.                 (dissenting).          The problems

in this case are of the State's own making.                         The State did not

have to charge Coughlin the way it did:                           only with violating

Wis. Stat. § 948.02(1) and (2) by having "sexual contact" with

the victims, as defined in Wis. Stat.                       § 948.01(5), and            only

during narrow and particular date ranges.1                          Having made that

decision, however, it was the State's burden to prove beyond a

reasonable     doubt     both   that     Coughlin       committed          the     specific

crimes he was charged with and that he did so during the date

range     associated     with   each     count.          It       failed     to    do   so.

Alternatively, the State could have amended the charges at trial

to   reflect      the    evidence   presented          to     the    jury,        including

broadening the time period for each charge.                         It didn't do that

either.     And so, given the specific charges listed in counts 7–9

and 11–22, the record contains insufficient evidence to support

the jury's guilty verdict.

     ¶58    The    majority     opinion       also    mistakenly           evaluates    the

sufficiency       of    the   evidence    against           the     jury    instructions
instead of the verdict form.             The verdict form, however, is the

only indication of what facts the jury actually found.                              So, at

least in this case, where the verdict form lists only one of two

     1 The State also charged Coughlin with one count of repeated
sexual assault of a child under Wis. Stat. § 948.025(1)(d).
That count is premised on at least three violations of Wis.
Stat. § 948.02(1) between September 1 and November 9, 1994.
Because the State failed to meet its burden to show that any
violation of § 948.02(1) occurred during any of the charged time
periods, it necessarily also failed to meet its burden of
showing at least three such violations occurred during the
period related to the alleged violation of Wis. Stat. § 948.025.

                                          1
                                                         No.   2019AP1876-CR.rfd

possible theories of guilt, the verdict form should guide our

review.     I therefore respectfully dissent.

                                      I

    ¶59       Coughlin's       sufficiency-of-the-evidence           challenge

presents a novel problem.         Relevant to every sufficiency-of-the-

evidence challenge are the information, the jury instructions,

and the verdict form.          The information lists the statute under

which   the    defendant   was   charged    and   includes     brief   factual

allegations supporting the charge.          Before the jury deliberates,

the judge instructs the jury on all of the elements of the

crime, as well as on any possible defenses.                    The jury then

deliberates and returns a verdict form, indicating whether it

found   the    defendant   guilty   or    not   guilty   of    the   crime   "as

charged in the information."             In a typical case, there is no

discrepancy between the information, the jury instructions, and

the verdict form; they all list the same statutory elements and

factual theory of guilt.         Thus, in a typical sufficiency-of-the-

evidence challenge, it makes no difference whether the court

evaluates     the   evidence   against    the   jury   instructions     or   the

verdict form.

    ¶60       Here, however, there is a discrepancy between the two.

The jury was instructed that it could find Coughlin guilty if

either he touched the victims' penises or they touched his.

Those instructions mirror the factual theory the State presented

at trial, as well as the two theories of guilt listed in the

definition of "sexual contact" in Wis. Stat. § 948.01(5)(a):



                                      2
                                                               No.   2019AP1876-CR.rfd
      1. Intentional touching by the defendant or, upon the
      defendant's instruction, by another person, . . . of
      the complainant's intimate parts.

      2. Intentional touching by the complainant . . . of
      the defendant's intimate parts or, if done upon the
      defendant's   instructions, the  intimate parts  of
      another person.
See also Wis. Stat. § 948.02 (requiring "sexual contact" as an

element of second-degree sexual assault).                   The verdict form (and

the   information),       however,        reflected         just     one    of   those

theories:    that Coughlin had touched the victims' penises.                       Both

the jury instructions and verdict form are accurate, but the
verdict form is under-inclusive; that is, it states just one of

the   two   possible    theories     of       guilt   on     which    the   jury   was

instructed.    Since neither misstates the law, the question here

is which one should control our review of the sufficiency of the

evidence.

      ¶61   Our prior cases have dealt with related situations,

but no prior case is directly on point.                      In State v. Beamon,

2013 WI 47, 347 Wis. 2d 559, 830 N.W.2d 681, we held that when

the jury instructions required proof of an element of the crime

not included in the statute, then the court should test the

sufficiency    of   the   evidence    against         the    statutory      elements.

Id., ¶¶28, 40.         Two years later, we explained that the jury

instructions must include a theory of guilt consistent with both

the statutory elements of the crime and the factual theory of

guilt the State presented at trial.                   State v. Williams, 2015

WI 75, ¶63, 364 Wis. 2d 126, 867 N.W.2d 736.                       When they don't,

the court should determine whether the jury would have convicted
the defendant had it been given such proper instructions.                        Id.


                                          3
                                                                      No.    2019AP1876-CR.rfd

       ¶62      Although neither Beamon nor Williams are directly on

point, our rationale in Williams supports the conclusion that

the verdict form should control in this case because it reflects

what the jury actually found.2                         In Williams we explained that

when we review a jury's verdict in a sufficiency-of-the-evidence

challenge and the jury received erroneous jury instructions, our

conclusion turns on what the jury would have done absent the

erroneous          instructions.             364       Wis. 2d 126,    ¶63.         We   also

explained that not every such challenge is created equal.                                 For

instance, when the jury instructions include an extra element

not required by statute, we can safely assume that the jury

would       have     convicted     the       defendant       under     the     proper    jury

instructions because if it found that the State proved an extra,

non-statutory element, it necessarily found that the State also

proved all of the statutory elements.                         Id., ¶¶61–62; see also

State v. Wulff, 207 Wis. 2d 143, 151, 557 N.W.2d 813 (1997).

The inverse, however, is not true.                           "[I]f an erroneous jury

instruction omits an element or instructs on a different theory,

it will often be difficult to surmise what the jury would have
done       if   confronted   with        a    proper       instruction,"       because    the

jury's verdict says nothing about statutory elements or factual

theories        of   guilt   the     jury          was    never   asked       to   consider.

Williams, 364 Wis. 2d 126, ¶62.



       In reaching the opposite conclusion, the majority relies
       2

mostly on Beamon. But Beamon dealt only with a conflict between
the statutory elements and the jury instructions.       See 347
Wis. 2d 559, ¶¶24, 28. Here, neither the jury instructions nor
the verdict form conflict with the elements of Wis. Stat.
§ 948.02, so Beamon doesn't help resolve the issue.

                                                   4
                                                                    No.    2019AP1876-CR.rfd

       ¶63        Applying that rationale to this case, the court should

test the sufficiency of the evidence against the verdict form

because that is the only evidence of what the jury actually

found.3           See id.     A verdict form reflects the jury's actual

findings based on the evidence, while the jury instructions only

inform the jury about the law it must apply when making those

findings.           Here, the jury was correctly instructed that, as

defined       in     Wis.    Stat.     § 948.01(5),         "sexual       contact"    could

include either Coughlin touching one of the victim's penises or

one of the victims touching Coughlin's.                         The State's factual

theory at trial included both statutory theories of guilt.                                 But

the verdict form shows that, for each count, the jury concluded

only       that    Coughlin    had     touched     a     victim's    penis       during    the

relevant      time     periods.        See   Williams,        364    Wis. 2d 126,         ¶62.

Accordingly, in evaluating whether there is sufficient evidence

to   support        the     jury's    verdict,      we    should     evaluate      whether,

viewing the evidence most favorably to upholding the verdict, a

reasonable jury could have found beyond a reasonable doubt that

Coughlin          touched     the    relevant       victim's       penis     during       each
relevant time period.               See id., ¶63.

                                             II

       ¶64        All of that said, even if the                 court evaluates the

evidence against the jury instructions, it is still insufficient

to   support        the     jury's    guilty       verdict.         When    we    review     a


       The opposite is likely true if the verdict form includes a
       3

theory of guilt that was not part of the jury instructions; that
is, the verdict form is over-inclusive.        See Williams, 364
Wis. 2d 126, ¶¶60–61; Wulff, 207 Wis. 2d at 151.

                                               5
                                                            No.   2019AP1876-CR.rfd

sufficiency-of-the-evidence challenge, we "give deference to the

jury's determination and view the evidence in the light most

favorable to the State."           See, e.g., State v. Long, 2009 WI 36,

¶19, 317 Wis. 2d 92, 765 N.W.2d 557.               Coughlin was charged under

Wis. Stat. § 948.02(1) and (2), for which the key element is

"sexual contact . . . with a person who has not attained the age

of 16."      And consistent with the definition of "sexual contact"

in § 948.01(5), the State alleged that Coughlin intentionally

touched the victims' penises or had them touch his.                        It also

alleged      that,    for   each   count,   such    conduct     occurred    during

specific time periods, each comprising no more than four months.

Thus, to sustain Coughlin's convictions, the record must contain

evidence that, viewed in the light most favorable to the State,

would allow a reasonable jury to conclude beyond a reasonable

doubt that during the specific months alleged for each count,

Coughlin     either     intentionally   touched      that   victim's      penis    or

that    victim       intentionally   touched       Coughlin's     penis    at     his

direction.      See, e.g., Long, 317 Wis. 2d 92, ¶19.

       ¶65    The majority wrongly concludes that just because there
is evidence that Coughlin had criminal sexual contact with the

victims at some point, the jury could infer that such contact

occurred during each specific time period.                    In doing so, the

majority papers over the ambiguous testimony regarding exactly

what kind of sexual activity happened when.                 Specificity matters

because some of the sexual activity the victims testified to

fits the charges of second-degree sexual assault, but some does

not.      Likewise, it's unclear that the conduct that fits the
sexual-assault charge occurred during the charged time periods.

                                        6
                                                                       No.    2019AP1876-CR.rfd

These ambiguities are not "beside the point," see majority op.,

¶48 n.22; they are the point.                  The jury's guilty verdict cannot

be sustained based on the victims' testimony that "some sort of

abuse occurred during each charged time period."                                 See id., ¶39

(emphasis added).             There must be evidence on which the jury

could    rely    to     conclude      beyond       a    reasonable           doubt     that     the

specific kind of abuse with which Coughlin was charged——"sexual

contact" as defined in Wis. Stat. § 948.01(5)(a)——occurred with

respect to each victim during each charged time period.                                         See

State    v.     Hall,    53    Wis. 2d 719,            723,    193     N.W.2d 653           (1972)

(reversing defendant's conviction because, although there was

evidence      committed       some    crime,      the    evidence          was   insufficient

that he committed the specific crime with which he was charged).

Because there is not, the jury could not find Coughlin guilty

beyond a reasonable doubt.              See Wulff, 207 Wis. 2d at 151–54.

       ¶66     The    evidence       shows    that      different          kinds       of   sexual

abuse occurred for many years, but it is unclear about exactly

what    form    that    abuse    took    and      when        it    happened.           There    is

certainly evidence that Coughlin engaged in sexual contact with
the victims at some point.                   As the majority correctly points

out,    there    is     testimony      that       Coughlin         touched       the    victims'

penises or they touched his.                 See majority op., ¶38 n.13.                      Both

victims      also    testified,       however,         that        other   sexual       activity

occurred during each time period that does not fit the charge of




                                              7
                                                          No.    2019AP1876-CR.rfd

second-degree sexual assault of a child.4                For instance, A.F.

testified       that    on    some   occasions    he,   J.C.,     and   Coughlin

masturbated together, but he and J.C. did not touch Coughlin's

penis nor did he touch theirs.                J.C. testified that sometimes

when       he   went   deer    shining    with   Coughlin,      Coughlin   would

"masturbate whoever was in the front seat, or he would try to,

and himself."          The statutes under which Coughlin was charged,

Wis. Stats. § 948.02(1) and (2), criminalize neither attempted

sexual contact with children nor their self-masturbation, even

if done at the defendant's instruction.5             Other statutes do, such

as § 948.07 (sexual enticement) or § 948.10 (exposing genitals),

but the State neither charged Coughlin with those offenses nor

amended the charges at the close of the evidence.                       What the

court      is   left   with   then   is   evidence   showing    that    sometimes

Coughlin committed second-degree sexual assault as charged and

sometimes he didn't.            It fell to the State to clear up that

ambiguity and prove beyond a reasonable doubt that, during each

       A third victim testified about Coughlin's conduct with
       4

J.C. and A.F. His testimony, like J.C.'s and A.F.'s, identified
conduct both criminal and not criminal but was ambiguous as to
which conduct occurred when.     Therefore, the jury could not
infer from this victim's testimony that Coughlin committed
second-degree sexual assault against either J.C. or A.F. during
the specific months the State alleged.

       Self-masturbation
       5                   is   covered   by   the   definition of
"sexually explicit conduct" in Wis. Stat. § 948.01(7), but such
conduct does not constitute second-degree sexual assault unless
it   also   meets   the   definition   of    "sexual   contact" in
§ 948.01(5)(a) or "sexual intercourse" in § 948.01(6). See Wis.
Stat. § 948.02(2).    Self-masturbation is also likely covered by
§ 948.10, which makes it a felony for a person to either expose
his genitals to a child or cause a child to expose the child's
genitals.    The State, however, charged Coughlin only under
§ 948.02(1) and (2).

                                          8
                                                              No.   2019AP1876-CR.rfd

specified time period, Coughlin engaged in sexual contact as

defined by § 948.01(5)(a).

       ¶67    The State failed to meet that burden on all counts.

For the counts related to J.C., see majority op., ¶9 n.8, the

prosecutor's questioning regarding the particular time periods

directly followed a series of questions about whether Coughlin

had performed oral sex on J.C. or any of the other victims.

J.C. testified that Coughlin had tried but had not done so.                       The

prosecutor then asked whether "this" happened during the fall of

1989   (count      7),   to    which       J.C.   answered,   "yes."        Regarding

counts 8, 9, and 11, the prosecutor asked J.C. whether "it"

happened during each of the relevant time periods, to which J.C.

again answered, "yes."              The only reasonable inference from this

series of questions is that, during each time period, Coughlin

asked to perform oral sex on the victims and they refused.                      That

is attempted sexual contact, evidence of which is insufficient

to support an inference that Coughlin actually engaged in sexual

contact      as   defined     by    § 948.01(5)(a)     during   the    time    frames

relevant to counts 7–9 and 11.
       ¶68    To be sure, J.C. testified that Coughlin engaged him

in some "sexual activity" on a regular basis during the relevant

time periods.        But "sexual activity" is a broad term undefined

by   statute,      and   it    is    not    necessarily   "sexual      contact"   as

defined      by   § 948.02(2)——a           crucial   distinction      the    majority

ignores.      J.C. testified that he went deer shining with Coughlin

"a lot of times over the years," and that when he did, he and

Coughlin would "definitely usually" masturbate:



                                             9
                                         No.   2019AP1876-CR.rfd
State: And was it each person masturbating themselves
       or would something else happen?

J.C.:   [Coughlin] would either masturbate whoever was
        in the front seat, or he would try to, and
        himself.

State: [W]ould he ask somebody to masturbate him on
       occasions?

J.C.:   Yeah.   He would ask, but I never saw anyone
        actually do it.

State: Okay.    So that never happened when you were
       along?

J.C.:   No.

State: But did you observe him masturbating someone in
       the front seat?

J.C.:   Yeah.

State: Did he ever masturbate you while you were in
       the front seat?

J.C.:   Yes.

State: And [the third victim]?

J.C.:   Yes.

State: And [A.F.]?

J.C.:   Yes.

. . .

State: Okay.   And how often did you go shining with
       [Coughlin] and   [the third victim] and/or
       [A.F.]?

J.C.:   A lot of times over the years. But I couldn't
        say for sure how many times per given year.

State: Okay.   Was it something that happened once a
       month, more than once a month, less than on[c]e
       a month?

J.C.:   I would say more than once a month during the
        late summer and fall.

                          10
                                                                   No.    2019AP1876-CR.rfd
       State: Okay. And would it always end up with you guys
              parking   somewhere   and   having   everybody
              masturbate?

       J.C.:     Definitely usually.
This     testimony,      which    is     representative             of      the       State's

questioning of the other victims, establishes that some of the

times that J.C. went deer shining with Coughlin, Coughlin would

masturbate J.C., which is sexual contact under § 948.01(5)(a)

and therefore second-degree sexual assault under                               § 948.02(2).

Other times, J.C. and Coughlin would each masturbate themselves,

which is not sexual contact and therefore is not second-degree

sexual       assault.     But    there       is    no   evidence          from    which     a

reasonable jury could infer that the former occurred during the

narrow time periods associated with counts 7–9 and 11.                            It could

only speculate on that point, which is insufficient to sustain

the jury's verdict.           See State ex rel. Kanieski v. Gagnon, 54

Wis. 2d 108, 117, 194 N.W.2d 808 (1972) ("[T]he defendant cannot

be convicted on mere suspicion or conjecture.").

       ¶69    The State's case on the counts regarding A.F., see

majority op., ¶9 n.9, fares no better.                        A.F. testified that
Coughlin assaulted him in Coughlin's car after shining deer, at

A.F.'s    house,    at   an   industrial          business,    and        at    the    Lyndon

Station firehouse.          He testified that the assaults during deer-

shining trips began in 1985——three years before the earliest

charged time period——and that sometimes Coughlin and A.F. would

masturbate       themselves,      while        other    times            Coughlin       would

masturbate      A.F.     As     for    the     assaults       in    the        house,    A.F.

testified that they would happen "weekly" and that they would
"typically"       involve     Coughlin       "watching        [A.F.]           masturbate,"

                                          11
                                                                         No.    2019AP1876-CR.rfd

although "at times" Coughlin would ask A.F. to masturbate him.

At the industrial business, A.F. testified that, there, Coughlin

only    "asked        [A.F.]    to    masturbate."              And     at     the     firehouse,

Coughlin "would want to masturbate" after playing pool with A.F.

       ¶70   Of       those    instances,       only          the   times       that     Coughlin

masturbated A.F. after shining deer constitute sexual conduct

for the charge of second-degree sexual assault.                                But, per A.F.'s

testimony, that could have happened as early as 1985, and the

State    never        clarified      whether    that          specific       conduct     occurred

during the short, specific time periods related to each count

from 1989 through 1994.                The State's questioning on that point

was again ambiguous, asking A.F. whether, during the time period

associated with each count, Coughlin "had [A.F.] engage in some

type of sexual activity" (emphasis added).                              But again, not all

sexual activity A.F. described is criminal under § 948.02(2).

Thus, even viewing the evidence in the light most favorable to

the    State,     a    reasonable      jury    could          not   have       found    beyond   a

reasonable doubt that Coughlin committed second-degree sexual

assault against A.F. during the specified time periods.

                                              III

       ¶71   Criminal         defendants       have       a    high   bar      to    clear   when

challenging       their        convictions          on    sufficiency-of-the-evidence

grounds.        But that standard does not relieve the State of its

duty to clear the equally high bar of proving a defendant is

guilty beyond a reasonable doubt.                        Here, the State failed to do

so     regarding        the     specific       time           periods        associated      with



                                               12
                                              No.   2019AP1876-CR.rfd

counts 7-9 and 11–22.   Coughlin's convictions must therefore be

reversed.




                               13
    No.   2019AP1876-CR.rfd




1